Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, figures 1-6 and 11-14 in the reply filed on 9/1/2022 is acknowledged.
Claims 7-10 and 15-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/1/2022.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laursen (US Patent no. 7757349).  Laursen discloses a support assembly for mounting a patch panel (104 is used to mount patch panel blocks, see column 2, lines 45-47) to a wall (surface wall 11, figure 1), the support assembly comprising: first and second anchor members (there are two 118, figures 1-4) adapted to be anchored to the wall; a first support arm (116) hingedly coupled to the first anchor member (118) at a first hinge point (114); a second support arm (116) hingedly coupled to the second anchor member (118) at a second hinge point (114), wherein the first and second support arms (118) are adapted to be coupled to a chassis of the patch panel (104), whereby the patch panel (104) is supported by the first and second support arms (116, figure 2), wherein the first and second support arms (118) are configured to rotationally pivot about the first and second hinge points (114) respectively between a storage position (figure 1) and an access position (figure 2), wherein the first support arm and second support arm (116) extend outward from the wall (11)  when in the access position (figure 2) and are substantially parallel to the wall in the storage position (figure 1).  
Regarding claim 2, the support assembly of claim 1,  Laursen discloses wherein the first and second support arms (116) extend parallel to the wall in an upward direction (figure 1) from the first and second hinge points (114), respectively, when in the storage position (figure 1).  
Regarding claim 6, The support assembly of claim 2, Laursen discloses wherein the first support arm (116) is coupled to the first anchor member (118) by a first torque hinge (114), and the second support arm (116) is coupled to the second anchor member (118) by a second torque hinge (114).  
Regarding claim 12, a cable management unit comprising: a support assembly as recited in claim 1; Laursen disclose a patch panel having a chassis (patch blocks, column 2, lines 45-47) mounted to the support assembly.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Laursen (US Patent no. 7757349) in view of Rathburn (US Patent no.2299409).  Laursen discloses a support assembly comprising all the claimed features of applicant’s invention as discussed above.  
Regarding claim 3, the support assembly of claim 2, Laursen additionally discloses wherein the first anchor member (118) is coupled to the first support arm (116) by a first pivot hinge (114), and the second anchor member (118) is coupled to the second support arm (116) by a second pivot hinge (114). 
However, Laursen does not disclose wherein the first anchor member includes a first protrusion extending therefrom in a direction towards the first support arm, and the second anchor member includes a second protrusion extending therefrom in a direction towards the second support arm, and wherein each of the first and second support arms includes a respective first end adapted to be coupled to the chassis and a respective second end opposite the first end and adapted to engage the first and second protrusions, respectively, when the first and second support arms are rotationally pivoted to the access position.  Rathburn discloses a support assembly wherein a first anchor member (2) is coupled to the first support arm (5) by a first pivot hinge (6), and the second anchor member (the other side wall 2) is coupled to the second support arm (5) by a second pivot hinge (6); wherein the first anchor member (one of the side wall 2) includes a first protrusion (9, figure 2) extending therefrom in a direction towards the first support arm, and the second anchor member (the other side wall 2) includes a second protrusion (9, figure 2) extending therefrom in a direction towards the second support arm, and wherein each of the first and second support arms (5) includes a respective first end adapted to be coupled to an object (A) and a respective second end (end portion of arm 5 engaging 9, figure 4) opposite the first end and adapted to engage the first and second protrusions (9), respectively, when the first and second support arms are rotationally pivoted to the access position for supporting the support arms in a horizontal plane. It would have been obvious to one of ordinary skilled in the art to have modify the hinge arrangement of the support assembly of Laursen such that protrusions are provided on the anchor members for engaging the second ends of the support arm for supporting the support arms in a horizontal plane as taught to be desirable by Rathburn.
Regarding claim 4, the support assembly of claim 3, in the Laursen and Rathburn combination discussed above, Rathburn discloses wherein the second end of the first support arm is bent (the side portion of 5 is straight with L-shaped bent inward portion, figure 1) and extends towards the first anchor member (2) to engage the first protrusion (9), and wherein the second end of the second support arm is bent (the side portion of 5 is straight with L-shaped bent inward portion, figure 1) and extends towards the second anchor member (2) to engage the second protrusion (9).  It would have been obvious to one of ordinary skilled in the art to have made the support arms of Laursen such that there’s bent portion as taught by Rathburn for reinforcement purposes.
Regarding claim 5, the support assembly of claim 3, in the Laursen and Rathburn combination discussed above, each of Laursen and Rathburn discloses wherein the respective second ends of first and second support arms are straight and extend in a direction away from the respective opposing first ends.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laursen (US Patent no. 7757349) in view of Lee et al (US Patent no. 7097047).  Laursen discloses a support assembly comprising all the claimed features of applicant’s invention as discussed above except for a hanger mounted to one of the first and second anchor members in proximity to the corresponding hinge point of the anchor member, the hanger adapted to support one or more cables thereon.
Lee discloses a support assembly for mounting a patch panel to a wall (surface wall 11, figure 2), the support assembly comprising: first and second anchor members (AM1 and AM2, see illustration below) adapted to be anchored to the wall; a first support arm (SA1) hingedly coupled to the first anchor member (AM1) at a first hinge point (H1); a second support arm (SA2) hingedly coupled to the second anchor member (AM1) at a second hinge point (H2), wherein the first and second support arms (S1 and S2); wherein the first and second support arms (SA1, SA2) are configured to rotationally pivot about the first and second hinge points (H1, H2) respectively between a storage position (figure 1) and an access position (figure 2), wherein the first support arm and second support arm (SA1, SA2) extend outward from the wall (11)  when in the access position (figure 2) and are substantially parallel to the wall in the storage position (figure 1); and further comprising: a hanger (see illustration below) mounted to one of the first and second anchor members in proximity to the corresponding hinge point of the anchor member, the hanger adapted to support one or more cables thereon (figure 2).
.

    PNG
    media_image1.png
    778
    1071
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify the anchor member of Laursen such that a hanger is provided for supporting cables as taught to be desirable by Lee. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laursen (US Patent no. 7757349) in view of Aramayo (US Patent no. 10359595).  Laursen discloses a support assembly comprising all the claimed features of applicant’s invention as discussed above except for details of the patch panel connectors.
Regarding claim 13, the cable management unit of claim 12, Lauren does not disclose wherein the patch panel includes a plurality of cable connectors on a front side of the patch panel that faces away from the wall when the patch panel is in the access position, and wherein the plurality of cable connectors are configured to be interconnected with one another inside the patch panel.  Such patch panel is old and well-known in the electronics art.  For example, Aramayo discloses a support assembly comprising anchor members (24, figure 1) hingedly connected to support arms (38 and 40, figure 2) via hinges (46 and 48, figure 2) wherein the first and second support arms (38 and 40) are adapted to be coupled to a chassis (22, figure 1) of the patch panel, whereby the patch panel (22) is supported by the first and second support arms, wherein the first and second support arms are configured to rotationally pivot about the first and second hinge points respectively between a storage position and an access position; Aramayo further discloses wherein the patch panel includes a plurality of cable connectors (22) on a front side of the patch panel that faces away from the wall when the patch panel is in the access position, and wherein the plurality of cable connectors are configured to be interconnected with one another inside the patch panel.  
It would have been obvious to one of ordinary skilled in the art to have mounted a patch panel with connectors on the front and rear to the support assembly of Laursen as taught to be desirable by Aramayo.
Regarding claim 14, the cable management unit of claim 12, in the Laursen and Aramayo combination discussed above, Aramayo further discloses wherein the patch panel includes a first plurality of cable connectors (22) on a front side of the patch panel that faces away from the wall when the patch panel is in the access position, and second plurality of cable connectors (see unlabeled rectangularly stepped blocks, figure 2 and 8)  on a back side (38) of the patch panel that faces towards the wall when the patch panel is in the access position, wherein the first plurality of cable connectors (22) are accessible when the patch panel is in the access position (folded up position of figure 7), and wherein the second plurality of cable connectors are accessible when the patch panel is in the storage position (folded down position of figure 8).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate hinged anchor assembly of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc